Forrester v Riverbay Corp. (2016 NY Slip Op 00047)





Forrester v Riverbay Corp.


2016 NY Slip Op 00047


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016

Tom, J.P., Mazzarelli, Richter, Gische, JJ.


16575 300166/13

[*1] Edwina Forrester, Plaintiff-Appellant,
vRiverbay Corporation, Defendant-Respondent.


Harris Law, New York (Anna Kull of counsel), for appellant.
Malapero & Prisco, LLP, New York (Mark A. Bethmann of counsel), for respondent.

Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered August 5, 2014, which granted defendant's motion for summary judgment dismissing the complaint, and denied, as moot, plaintiff's motion for an expedited trial, unanimously affirmed, without costs.
Defendant established its entitlement to summary judgment by submitting evidence showing that the allegedly uneven floor on which the fur from plaintiff's slippers got caught was a trivial defect and not actionable as a matter of law (see e.g. Hutchinson v Sheridan Hill House Corp., NY3d , 2015 NY Slip Op 07578 [2015]; Trincere v County of Suffolk, 90 NY2d 976, 977 [1997]). In opposition, plaintiff failed to raise a triable issue of fact. She did not identify any measurements of the condition, which was not visible in photographs, or submit other evidence showing that the condition could have been a snare or a trap (compare Argenio v Metropolitan Transp. Auth., 277 AD2d 165, 166 [1st Dept2000]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2016
CLERK